Citation Nr: 1453847	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-01 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD), depressive disorder, and delusional disorder.  

2.  Entitlement to an increased rating for service-connected PTSD, depressive disorder, and delusional disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to February 1971, including service in the Republic of Vietnam from April 1968 to April 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service-connected PTSD, depressive disorder, and delusional disorder, is listed on the title page for procedural purposes only.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The Board will discuss each of its reasons for remand in turn.  

I.  Issuance of a Statement of the Case 

With regard to the Veteran's claim for entitlement to service connection for erectile dysfunction, the record reflects that the AOJ issued a rating decision denying entitlement to service connection for this disability in December 2012.  Thereafter, in December 2013, the Veteran submitted a timely filed Notice of Disagreement as to this issue.  See 38 C.F.R. §§ 20.201, 20.300, 20.302 (2014).  As there is no Statement of the Case on file for this issue, the Board must remand, not refer, this issue to the AOJ for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App 238 (1999); 38 C.F.R. § 19.9 (c) (2014). 
II. Issuance of Supplemental Statement of the Case 

With regard to the Veteran's claim for entitlement to an increased rating for service-connected PTSD, depressive disorder, and delusional disorder, the record reflects that new VA treatment records pertaining to this disability have been associated with the Veteran's claims file after this issue was last adjudicated by the AOJ in a November 2009 Statement of the Case.  Specifically, in November 2010, VA treatment records dated from February 2009 to May 2010 were obtained, and in May 2014, VA treatment records dated from July 1998 to May 2014 were obtained.  Notably, the Veteran did not waive AOJ consideration of this evidence.  Therefore, remand is required for consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).

III.  VA Examination 

The Board finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected acquired psychiatric disorders, to include PTSD, depressive disorder, and delusional disorder is necessary.  In making this determination, the Board acknowledges that the Veteran was afforded VA psychiatric examinations in March 2005, June 2006, and October 2009.  In this regard, the Board notes that the most recent examination report of record addressing the Veteran's acquired psychiatric disorders is now more than five years old.  Moreover, insofar as the Veteran submitted a statement in July 2011 indicating that his PTSD is of such severity that he is no longer able to work, he has indicated that this condition has worsened since his most recent VA examination.  As such, the Board concludes that this examination does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology, or his additional treatment to date.  Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his acquired psychiatric disorders, the Board finds that an additional VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of this disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); see also Olson v. Principi, 3 Vet. App. 480, 482 (1992) (holding that where a Veteran claims a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination). 

IV.  Treatment Records

As this case must be remanded for the foregoing reasons, on remand, copies of any recent treatment records regarding the Veteran's acquired psychiatric disorders, to include PTSD, depressive disorder, and delusional disorder, should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2014).  In this regard, the Board notes that the record reflects that the Veteran receives regular VA treatment for his acquired psychiatric disorder; however, the most recent VA treatment records on file are dated in May 2014.  The record also reflects that the Veteran receives regular treatment for his acquires psychiatric disorder from the Shreveport Veterans Center; however, to date, the most recent records on file from such treatment are dated in October 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service-connected PTSD, depressive disorder, and delusional disorder, and advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.


2.  With any needed assistance from the Veteran, obtain all treatment records pertaining to the Veteran's service-connected PTSD, depressive disorder, and delusional disorder, including records from the Shreveport Veterans Center dated since October 2008.  All reasonable attempts to obtain such records should be made and documented.  

3.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his service-connected PTSD, depressive disorder, and delusional disorder dated since May 2014.  All reasonable attempts to obtain such records should be made and documented.  

4.  After the development requested in items (1) through (3) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  

5.  After the development requested in items (1) through (4) is complete, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected PTSD, depressive disorder, and delusional disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated tests should be completed, to include a detailed mental status examination.

The examiner should identify and describe in detail all manifestations of the Veteran's PTSD, depressive disorder, and delusional disorder.  The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should also assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected PTSD, depressive disorder, and delusional disorder.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal based on the entirety of the evidence, to specifically include review of all evidence received since the November 2009 Statement of the Case.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

